IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RAYETTA LEE,                                 : No. 52 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
COMMONWEALTH OF PENNSYLVANIA,                :
PENNSYLVANIA BOARD OF                        :
PROBATION AND PAROLE,                        :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 1st day of October, 2019, the Application for Leave to File Original

Process GRANTED and the Petition for Writ of Mandamus is DENIED.